      
      




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7       BANK OF AMERICA, N.A.,                                Case No. 2:16-cv-00438-MMD-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                  (Subst Atty – ECF No. 92)
         INSPIRADA COMMUNITY
10       ASSOCIATION, et al.,
11                                         Defendants.
12           This matter is before the court on the Substitution of Attorneys (ECF No. 92). Sean
13   Anderson and Timothy Pittsenbarger of Leach Kern Gruchow Anderson Song seek leave to be
14   substituted in the place of Chad Fuss, Elizabeth Lowell and James Pengilly of the Robbins Law
15   Firm for Inspirada Community Association. LR IA 11-6(b) provides that “[n]o attorney may
16   withdraw after appearing in a case except by leave of the court after notice has been served on the
17   affected client and opposing counsel.” LR IA 11-6(c) provides that the signature of an attorney to
18   substitute in a case “constitutes an express acceptance of all dates then set for pretrial proceedings,
19   for trial or hearing, by the discovery plan, or in any court order.” LR IA 11-6(d) also provides that
20   the substitution of an attorney “shall not alone be reason for delay of pretrial proceedings,
21   discovery, the trial, or any hearing in this case.”
22            Having reviewed and considered the matter,
23           IT IS ORDERED that:
24           1. The Substitution of Attorney (ECF No. 92) is GRANTED.
25           2. Sean Anderson and Timothy Pittsenbarger of Leach Kern Gruchow Anderson Song are
26                 substituted in the place of Chad Fuss, Elizabeth Lowell and James Pengilly of the
27

28
                                                           1
      
      




 1          Robbins Law Firm for Inspirada Community Association subject to the provisions of

 2          LR IA 11-6(b), (c) and (d).

 3       DATED this 13th day of December, 2018.
 4

 5
                                                  PEGGY A. LEEN
 6                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
